Plaintiff-appellant was a member of the Eightieth Street Association, an unincorporated association composed of residents of Eightieth street in the block between Madison and Park avenues, New York city. Said association had entered into a written contract with the defendant, whereby the defendant was required to furnish “ a watchman in connection with the premises known as 80th Street between Madison and Park Avenues, each and every night from 8 p. m. to 6 a. m.” On April 9, 1930, at about 9:15 p. m., while the agreement was in force, plaintiff was assaulted by one or more thugs on the sidewalk of the street, almost opposite his residence at 50 East 80th street. On the trial plaintiff relied solely upon the second cause of action which was to recover $100,000 for negligence in failing to furnish a competent watchman. The complaint was dismissed at the close of plaintiff’s case. Judgment in favor of defendant unanimously affirmed, with costs. No opinion. Present — Martin, P. J., O’Malley, Untermyer, Dore and Cohn,. JJ.